Exhibit 10.47

 

February 25, 2015

 

CAMAC Petroleum Limited

c/o CAMAC ENERGY Inc.,

1330 Post Oak Blvd., Suite 2250

Houston, TX 77056

 

Attention: Chief Financial Officer

 

Re: Extension of Maturity Date for the Second Amended and Restated Promissory
Note executed as of August 7, 2014 (“Note”) among CAMAC Petroleum Limited (the
“Borrower”), a company incorporated in the Federal Republic of Nigeria, CAMAC
Energy Inc., a Delaware corporation and the sole shareholder of the Borrower
(the “Parent”), and Allied Energy Plc, a Nigerian public limited company (the
“Lender”).

Dear Sirs:

Pursuant to Section 14(b) of the Note, this letter serves as an amendment to the
Note, whereby the Maturity Date, as defined in the Note shall be extended to
July 30, 2016. Accordingly, the definition of “Maturity Date” shall be revised
to read as follows:

“Maturity Date” means July 30, 2016

All other terms and conditions of the Note shall remain as provided in the Note.
Further terms not otherwise defined in this letter shall have the meaning as
defined in the Note.

Please indicate your acceptance of the terms of this letter by signing below.

Sincerely,

ALLIED Energy Plc, as Lender

 

/s/ Kamoru Lawal

 

 

Kamoru Lawal, Director

 

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

CAMAC Petroleum Limited, as Borrower

 

/s/ Adama Traore     03/09/2015

 

 

Adama Traore, Director

 

 

 

CAMAC Energy Inc.

 

/s/ Earl W. McNiel     03/09/2015

 

 

Earl W. McNiel, Senior Vice President

 

 

 